Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Mark Spinelli on 10/13/2021.

Replace claims #12-14, 17-22. 25-27, with the following:


AMENDMENTS TO THE CLAIMS


1. – 11. (Cancelled)



(Currently Amended) A field effect transistor structure comprising:

a first FET side and a second FET side region extending in a first direction and spaced apart from each other in a second direction, the second direction crossing the first direction;
a first finger and a second finger on the first FET side, the firstfinger and the second finger extending in the second direction and spaced apart from each other in the first direction;
finger;

a second source/drain terminal between the first finger and the second finger;  a third source/drain terminal at a side of the second finger;
a common power net extending in the first direction and connected to the first to third source/drain terminals; and
a half double diffusion break (Half-DDBFET side, the Half-DDB isolating the first and second fingers in the second FET side,
wherein the first FET side continuously extends in the first direction.


(Currently Amended) The structure of claim 12, wherein the first FET side includes a plurality of first fins that are extending in the first direction and are spaced apart from each other in the second direction, and
wherein the second FET side includes a plurality of second fins that are extending in the first direction and are spaced apart from each other in the second direction.

(Currently Amended) The structure of claim 13, wherein the first FET side includes N number of the first fins, and the second FET side includes M number of the second fins,
wherein N is different from M, and wherein N and M are integers.

(Previously Presented) The structure of claim 14, wherein N is greater than

M.


(Previously Presented) The structure of claim 12, wherein the field effect transistor structure is a standard FinFet cell.

(Currently Amended) The structure of claim 12, further comprising: a cut-poly layer between the first FET side and the second FET side,wherein the cut-poly layer extends in the first direction and is between the half double diffusion break (Half-DDB) and each of the first and second fingers.

(Currently Amended) The structure of claim 12, wherein the first FET side is a P-type FinFet side, and the second FET side is an N-type FinFet side.

(Currently Amended) A field effect transistor structure comprising:

a first FET side and a second FET side extending in a first direction and spaced apart from each other in a second direction, 
finger and a second finger on the first FET side, the first finger and the second finger extending in the second direction and spaced apart from each other in the first direction;
a first source/drain terminal at a side of the first finger;

a second source/drain terminal between the firstfinger and the second finger;   a third source/drain terminal at a side of the second finger;
a common internal net on the first FET side, the common internal net connected to the first to third source/drain terminals; and
[AltContent: rect]a half double diffusion break (Half-DDB, FET side, the Half-DDB isolating the first and second fingers in the second FET side.


(Currently Amended) The structure of claim 19, wherein the common internal net overlaps with the first and second fingers.

(Currently Amended) The structure of claim 19, wherein the first FET side  includes a plurality of first fins that are extending in the first direction and are spaced apart from each other in the second direction, and
wherein the second FET side includes a plurality of second fins that are extending in the first direction and are spaced apart from each other in the second direction.

(Currently Amended) The structure of claim 21, wherein the first FET side includes N number of the first fins, and the second FET side includes M number of the second fins,
wherein N is different from M, and

.


(Previously Presented) The structure of claim 22, wherein N is greater than

M.


(Previously Presented) The structure of claim 19, wherein the field effect transistor structure is a standard FinFet cell.

(Currently Amended) The structure of claim 24, wherein the first FET side is a P-type FinFet side, and the second FET side is

(Currently Amended) The structure of claim 19, further comprising: a cut-poly layer between the first FET side and the second FET side, wherein the cut-poly layer extends in the first direction.

(Currently Amended) The structure of claim 26, wherein the cut-poly layer extends between the half double diffusion break (Half-DDB) and each of the first and second fingers.




Reason for Allowance
 The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method of fabricating a Fin Fet structure with P-type and N-Type gate cells and using half-DDB processing, (Yuan et at, 2018/0006035; Xie et at, 2017/0141211 A1), it fails to teach either collectively or alone, wherein the Half-DDB isolating the first and second fingers in the second FET side, wherein the first FET side continuously  extends in the first direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #12-27  are allowed.
Claim #12
The Half-DDB isolating the first and second fingers in the second FET side, wherein the first FET side continuously  extends in the first direction.

Claim #19
A half double diffusion break (Half-DDB) on the second FET side, the Half-DDB isolating the first and second fingers in the second FET side.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
10/15/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816